Citation Nr: 1806359	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1999 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Original jurisdiction for the Veteran's claim was transferred to the RO in Cleveland, Ohio, prior to certification to the Board.

The Board notes a service connection claim for an acquired psychiatric disorder typically involves any current diagnosis that is reasonably encompassed by the claimant's reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran is already entitled to service connection for major depressive disorder.  He has specifically claimed service connection for PTSD.  Thus, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder, claimed as PTSD.

The Board further notes an October 2007 rating decision initially denied service connection for an acquired psychiatric disorder, claimed as PTSD, based on a lack of a verified in-service stressor.  VA did not receive a notice of disagreement or new evidence regarding the claim within one year of notice of the decision; therefore, the October 2007 rating decision is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302 (2017).  Effective July 12, 2010, VA amended its regulations regarding service connection claims for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor in some cases.  75 Fed. Reg. 39,843 (July 13, 2010) (eff. July 12, 2010).  The amendment created the current 38 C.F.R. § 3.304(f)(3), eliminating the need for a verified in-service stressor if a claimant asserts that his or her stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is sufficient to support a diagnosis of PTSD and the claimant's symptoms are related to the claimed stressor.  75 Fed. Reg. 39,843.  Thus, although there is a prior final decision, the liberalizing July 2010 amendment to 38 C.F.R. § 3.304(f) creates a new factual basis for adjudicating the issue on appeal, requiring de novo review and eliminating the requirement of new and material evidence to reopen the claim.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011).

The Veteran appeared at a hearing before the undersigned in November 2017. 


FINDING OF FACT

It is at least as likely as not the Veteran has PTSD as a result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§  1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. §3.303(a).  Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, treatment records show the Veteran has been treated by VA for PTSD for more than ten years.  He first screened positive for PTSD within one year of separation from service.  He was formally diagnosed as having PTSD in January 2007 and has been in continuous psychiatric treatment since that time.

The Veteran asserts that he has PTSD as a result of events during his service in the initial phase of Operation Iraqi Freedom.  Although he has related a detailed account of his service, he has pointed to two specific events as stressors to support his service connection claim for PTSD.  First, the Veteran has reported he was subjected to a psychological warfare attack while deployed in support of Operation Iraqi Freedom in the form of being subjected to video footage of service members from an associated, co-located unit being taken prisoner and tortured by insurgents.  The Veteran has further reported the perceived vulnerability of his unit after viewing this video of fellow service members being taken prisoner and tortured by insurgents caused him to remain in a constant state of fear and helplessness throughout his deployment.  He has also reported similar feelings as a result of a March 2003 missile attack on his base camp that was intercepted by U.S. artillery.  This event has been confirmed by the Joint Service Records Research Service.

VA mental health providers have considered the events reported by the Veteran and determined they are sufficient to support a PTSD diagnosis.  In July 2011, the Veteran's treating psychiatrist, L.M.N., M.D., specifically noted the Veteran's reports of being subjected to video footage while deployed of fellow service members being taken prisoner and tortured by insurgents and indicated this event was sufficient to support a PTSD diagnosis.  L.M.N., M.D., and other providers have also consistently noted the Veteran's exposure to hostile military or terrorist activity during Operation Iraqi Freedom and his corresponding intrusive thoughts and nightmares in the context of PTSD diagnoses.  These diagnoses are presumed to be made in accordance with 38 C.F.R. § 4.125(a).  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  Thus, the record establishes a PTSD diagnosis based on the fear of hostile military or terrorist activity from a VA psychiatrist.

The Board acknowledges a March 2013 VA examiner diagnosed the Veteran has having major depressive disorder, as opposed to PTSD, based on a lack of sufficient in-service stressor; however, the examination report reveals the March 2013 VA examiner did not consider the Veteran's reports of a fear of hostile military or terrorist activity as outlined above.  Further, the March 2013 VA examiner noted in the examination report that he was unable to access electronic records related to the Veteran's treatment at VA facilities in California, so it is not entirely clear from the record whether he was able to access treatment records from the Veteran's primary psychiatric provider, L.M.N., M.D.  The Board notes the March 2013 VA examiner did not comment on the validity of the diagnosis provided by L.M.N., M.D., as required under the applicable case law.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In sum, the Board finds it is at least as likely as not the Veteran has PTSD as a result of his active service.  The record includes a PTSD diagnosis based on the fear of hostile military or terrorist activity from a VA psychiatrist.  The evidence that weighs against a finding of a PTSD diagnosis appears to be based on an incomplete medical history.  Resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for PTSD is warranted.  See 38 U.S.C. § 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


